DETAILED ACTION
This Final Office Action is in response to the amendment filed on 06/27/2022.  Claims 1, 3-6, and 7 are acknowledged as pending, with claim 1 being currently amended.  The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “structural means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “structural”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “structural means” present in claims 1-7, this limitation is taken to describe a frame, which comprises a bottom beam (1) with respective feet (2, 3) fixed to its ends (Paragraph [0028]) or a main post (16) with forked lower and upper ends. (Paragraph [0034])

The claim limitation “actuation means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “actuation”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “actuation means” present in claims 1-7, this limitation is taken to describe two levers (7) or one lever 17. (Paragraph [0017])
 
 
The claim limitation “resistance means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “resistance”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “resistance means” present in claims 1-7, this limitation is taken to describe drive pulleys, for instance, two pulleys connected by a belt or a chain, or a spiral actuating against the resistance of the air or a liquid; or a flywheel whose resistance can be graduated by friction devices such as brake pads or magnets. (Paragraph [0015])

The claim limitation “means to support” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “to support”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means to support” present in claim 4, this limitation is taken to describe a central platform (Paragraph [0028]), a seat fixed to the frame, or two lateral platforms. (Paragraph [0020])

The claim limitation “two main coupling elements” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “elements” for performing the claimed function;
b) The term “elements” is modified by the functional language “two main coupling”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “two main coupling elements” present in claim 4, this limitation is taken to describe as any element, such as a rod. (Paragraph [0015])

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockwell (US Patent No. 4,964,632).


    PNG
    media_image1.png
    765
    631
    media_image1.png
    Greyscale


Regarding claim 1, Rockwell discloses a sports training machine (Exercise Machine seen above in Figure 2) comprising: structural means (Oblique front frame member 104, spaced vertical rear frame members 106, 108, a central vertical rear frame member 107, and a top frame member 110 consisting of spaced plates 112, 114 that are bolted together by bolts 116 and separated by spacers 118; Figure 2); actuation means (Handlebar Levers 324,326 and the plates 344 of bell crank 338; Figures 2 and 3); and resistance means (Liftable weight assembly 200 and pulley system including pulley 362; Figure 2) ; wherein the actuation means include at least one lever (Handlebar Levers 324,326; Figure 2) and at least two main coupling elements (Plates 344 of bell crank 338; Figures 2 and 3), each of which is pivotably connected with the at least one lever (i.e., the plates are pivotally connected to the levers 324,326 by plate 336), and the resistance means include at least one main resistance element (Pulley 362; Figure 2) having an axis (i.e., the center of pulley 362); wherein the at least two main coupling elements are positioned one in parallel to the other (i.e., the plates 344 are in parallel with each other), in that each of the at least two main coupling elements is positioned, at all times along its path, in the same position as its counterpart (i.e., the plates 344 are interconnected to form a bell crank meaning the plates stay within the same position when actuated) and in that the at least one main resistance element revolves around its axis in a circular motion of 360 degrees when motion of the at least one lever is transmitted to it through the at least two main coupling elements (i.e., the pulley 362 revolves around its axis when the lever 326,324 is actuated to move the bell crank 338 with the plates 344) ; and wherein no means other than the actuation means are operable by a user to move the resistance means (i.e., the actuation means is the only system moving the resistance means  during the operation of the levers 324,326) and the actuation means are configured to be operated only by arms of a user (i.e., the levers 324,326 is actuated by the arms of a user).  

Regarding claim 3, Rockwell discloses the at least two main coupling elements operate on the at least one main resistance element 362 through respective subsidiary coupling elements (Clevis 356 and lift member 350; Figure 1; i.e., the pulley 362 is connected and operated through the clevis 356 and lift member 350).  

Regarding claim 4, Rockwell discloses means to support the user (i.e., the base 102 and the footrests 148), which are fixed to the structural means (i.e., the base 102 and plates 148 support the seat 124 that support the user and are fixed to the members 104 and rear members 106,108)

Regarding claim 5, Rockwell discloses the means to support the user comprise a central platform (Base 102 forms a central platform that supports the entire device and user; Figure 2).  

Regarding claim 6, Rockwell discloses the means to support the user comprise two side platforms (Footrests 148; Figure 2; i.e., the two footrests 148 extending from both sides of the base 102).  

Regarding claim 8, Rockwell discloses the means to support the user is stationary during operation of the machine (i.e., the base 102 and the footrests 148 are stationary to keep the device stable as seen in Figure 2)
Allowable Subject Matter
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784